Order directing the defendant to submit to an examination before trial, through its officers and employees, and to produce its books and records pertaining to the maintenance and construction of a stairway in a high school building and authorizing the plaintiff to examine such books and records, modified by striking therefrom the names of all witnesses save those of Albert C. Rust, president and secretary of the board of education, J. Schuyler Fox, principal, and Harry B. DeLamater, custodian, and by inserting a provision to the effect that the plaintiff thereafter may apply for an examination of other officers and employees upon a showing that such examination is necessary. As so modified the order is affirmed, without costs; the examination to proceed on five days’ notice. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.